Citation Nr: 0214654	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  01-09 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUES

1. Entitlement to service connection for diabetes mellitus.  

(The issue of entitlement to service connection for sleep 
apnea will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel



INTRODUCTION

The veteran had active honorable service from June 1967 to 
August 1990.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating action by the RO 
that denied service connection for diabetes mellitus and 
sleep apnea.  In his Substantive Appeal (VA Form 9) received 
in October 2001, the veteran indicated that he wished to 
appear at a hearing before a member of the Board in 
Washington, D.C.  Accordingly such a hearing was scheduled 
for May 29, 2002, but the veteran withdrew his request for a 
hearing prior to that date.  

The Board is undertaking additional development on the 
veteran's claim for service connection for sleep apnea 
pursuant to authority granted by 67 Fed. Reg. 3009, 3104 
(January 23, 2002) (to be codified at 38 C.F.R.§ 19.9(a)(2)).  
When development is completed in regard to this issue, the 
Board will provide notice of the development as required by 
Rule of Practice 903 (67 Fed. Reg. 3009, 3105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903).  After giving the 
notice and reviewing the veteran's response to the notice, 
the Board will prepare a separate decision addressing the 
issue of entitlement to service connection for sleep apnea.  

In addition, the Board notes that, in an informal hearing 
presentation of May 2002, the veteran's representative 
indicated that the veteran wished to reopen his claims for 
service connection for a low back disorder and for a left 
knee disorder which had been previously denied by the RO in 
the March 2000 rating decision.  These issues have not been 
developed and certified for appeal and are referred to the RO 
for all appropriate action.  


FINDING OF FACT

The veteran's currently diagnosed diabetes mellitus had its 
initial onset during service.  


CONCLUSION OF LAW

Diabetes mellitus was incurred during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), was signed into 
law.  This provision was codified at 38 U.S.C.A. § 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.  


I  Factual Basis

On the veteran's preenlistment examination in December 1966, 
no pertinent abnormalities were reported.  The veteran's 
urine was negative for sugar.  During a July 1978 weight 
evaluation, he reported a family history of diabetes.  A 4-
hour glucose tolerance test was conducted later in July 1978.  
The test results indicated a fasting blood sugar of 117.  
After 1/2 hour, blood sugar was reported as 181 and the reading 
after an hour was 210.  The reading after 2 hours was 142; 
the reading after 3 hours was 63 and the reading after 4 
hours was 98.  Urinalysis at each of these periods was 
negative.  

The veteran was thereupon advised about a 1200-calorie 
diabetic diet.  After treatment in September 1982 the veteran 
was reported to be a borderline diabetic.  Subsequent 
laboratory studies revealed blood sugar of 97, 95, and 95.  
On the veteran's July 1990 examination prior to service 
separation no pertinent abnormalities were noted.  The 
veteran's urinalysis was negative for sugar and his fasting 
blood sugar was 97.  

In a March 1999 statement, a private physician reported 
treating the veteran since 1995.  The doctor reported that he 
was treating the veteran currently for type two diabetes and 
it was said that this was first diagnosed in March 1994 after 
an abnormal glucose tolerance test.  The veteran was noted to 
recall having similar abnormal tests during his military 
service.  

In a May 2000 statement another private physician noted that 
the veteran was found to have impaired glucose tolerance on a 
July 1978 test, during service, and was placed thereafter on 
a diet and weight loss program.  The doctor said that 
impaired glucose tolerance was a precursor of the diabetes 
mellitus II diagnosed several years later.  



                                             II.  Legal 
Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A.§§ 1110, 1131.  Diabetes mellitus may be presumed 
to have been incurred during service if it becomes manifest 
to a degree of 10 percent or more within one year following 
the date of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R.§§ 3.307, 3.309.  Service 
connection may be granted for disability first diagnosed 
after service when all the evidence indicates that it had its 
onset during service.  38 C.F.R. § 3.303(d) (2002).  

During service, the veteran had elevated readings on a 
glucose tolerance test and was thereafter placed on a low 
calorie diabetes control diet.  A few years thereafter and 
while still in the service the veteran was reported to be a 
borderline diabetic.  While no findings indicative of 
diabetes were noted thereafter during service or on the 
veteran's service discharge examination he was given a 
definite diagnosis of diabetes within a few years of service 
discharge and the record contains a statement from a private 
physician that linked the veteran's inservice elevated 
glucose readings to his currently diagnosed diabetes.  This 
evidence weighs in favor of a finding that the initial; 
symptoms of diabetes were manifested during his long period 
of military service.  Therefore, service connection for 
diabetes is warranted.  


ORDER

Service connection for diabetes is granted.  


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

